UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8080


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS MCKINNLEY FRIEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:99-cr-00201-REP-2; 3:12-cv-00645-REP)


Submitted:   March 13, 2013                 Decided:   March 28, 2013


Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis McKinnley Friend, Appellant Pro Se.    Brian R. Hood,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis McKinnley Friend seeks to appeal the district

court’s order treating his petition as a successive 28 U.S.C.A.

§ 2255    (West     Supp.       2012)   motion,     and   dismissing      it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a     substantial      showing      of     the    denial       of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Friend has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral    argument     because     the     facts    and       legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3